 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1637 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Supporting the goals and ideals of National Domestic Violence Awareness Month 2010 and expressing the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence in the United States and its devastating effects on families and communities, and support programs and practices designed to prevent and end domestic violence. 
 
 
Whereas domestic violence affects people of all ages as well as racial, ethnic, gender, economic, and religious backgrounds;  
Whereas females are disproportionately victims of domestic violence;  
Whereas 6 in 10 Native American women will be physically assaulted in their lifetimes;  
Whereas on average, more than 3 women are murdered by their husbands or boyfriends in the United States every day;  
Whereas approximately 40 to 60 percent of men who abuse women also abuse children;  
Whereas approximately 15,500,000 children are exposed to domestic violence every year;  
Whereas children exposed to domestic violence are more likely to attempt suicide, abuse drugs and alcohol, run away from home, and engage in teenage prostitution;  
Whereas a large study found that men exposed to physical abuse, sexual abuse, and adult domestic violence as children were almost 4 times more likely than other men to have perpetrated domestic violence as adults;  
Whereas women ages 16 to 24 experience the highest rates, per capita, of intimate partner violence;  
Whereas approximately 1 in 3 adolescent girls in the United States is a victim of physical, emotional, or verbal abuse from a dating partner, a figure that far exceeds victimization rates for other types of violence affecting youth;  
Whereas teen girls who are physically and sexually abused are up to 6 times more likely to become pregnant, and more than 2 times as likely to report a sexually transmitted disease, than teen girls who are not abused;  
Whereas 1,500,000 high school students nationwide experienced physical abuse from a dating partner in a single year;  
Whereas young people who are physically abused perform worse in school;  
Whereas adolescent girls who reported dating violence were 60 percent more likely to report one or more suicide attempts in the past year;  
Whereas primary prevention programs are a key part of addressing teen dating violence, and many successful community examples include education, community outreach, and social marketing campaigns that account for the cultural appropriateness of programs;  
Whereas one-quarter to one-half of domestic violence victims report that they have lost a job due, at least in part, to domestic violence;  
Whereas the annual cost of lost productivity due to domestic violence is estimated at $727,800,000 with over 7,900,000 paid workdays lost per year;  
Whereas according to the Centers for Disease Control and Prevention, in 2003, the costs of intimate partner violence exceed $8,300,000,000 and $1,200,000,000 in the value of lost lives;  
Whereas even 5 years after the abuse has ended, health care costs of women with a history of intimate partner violence remain 20 percent higher than those for women with no history of violence;  
Whereas in addition to the immediate trauma caused by abuse, domestic violence contributes to a number of chronic health problems, including depression, alcohol, substance abuse, and sexually transmitted diseases such as HIV/AIDS, and often limits the ability of women to manage other chronic illnesses such as diabetes and hypertension;  
Whereas men are the perpetrators in at least 85 percent of domestic violence cases and prevention programs should address their needs;  
Whereas research demonstrates that men are willing to help prevent violence against women, particularly through shaping the attitudes of younger men and boys;  
Whereas a multi-State study shows that domestic violence shelters are addressing victims' urgent and long-term needs and are helping victims protect themselves and their children;  
Whereas there is a need to increase funding for programs aimed at intervening and preventing domestic violence in the United States; and  
Whereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it  
 
That— 
(1)the House of Representatives— 
(A)supports the goals and ideals of National Domestic Violence Awareness Month; and 
(B)recognizes the National Safe Child Initiative as an awareness-raising campaign to educate the public about the prevalence and problem of child abuse, and commends the National Safe Child Coalition for bringing awareness to and working to protect children from batterers; and  
(2)it is the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence in the United States and its devastating effects on families and communities, and support programs designed to end domestic violence.  
 
Lorraine C. Miller,Clerk.
